                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                          CIV. NO. 4:20-CV-00094-FL

 BRENDA KAYE ATCH,                       )
                                         )
               Plaintiff,                )
                                         )
          v.                             )
                                               ORDER
                                         )
 ANDREW SAUL,                            )
 Commissioner of Social Security,        )
                                         )
               Defendant.                )

      Defendant, Andrew Saul, Commissioner of Social Security, has moved this

Court, pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment

reversing his decision with a remand of the case for further administrative

proceedings. Plaintiff’s attorney does not oppose Defendant’s motion for remand.

      Pursuant to the power of this Court to enter a judgment reversing the

Commissioner’s decision with remand in Social Security actions under sentence four

of 42 U.S.C. § 405(g), this Court hereby REVERSES the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) with a remand of the case to the

Commissioner for further proceedings. See Melkonyan v. Sullivan, 501 U.S. 89

(1991).

                       4th day of April, 2021.
      SO ORDERED this ______



                                 ________________________
                                 LOUISE WOOD FLANAGAN
                                 UNITED STATES DISTRICT JUDGE
